SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): June 17 , 2016 PROTAGENIC THERAPEUTICS , INC. (Exact name of Company as specified in its charter) Delaware 000-51353 06-1390025 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 149 Fifth Avenue, Suite 500, New York, NY (Address of principal executive offices) (Zip Code) 212-994-8200 (Company’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Regulation FD. On September 7, 2016, Protagenic Therapeutics, Inc. (the “Company”) issued a letter to its stockholders reporting on the Company’s recently-completed reverse merger and private financing and summarizing the Company’s goals for its prospective investigation new drug application through mid-2018. The stockholder letter is furnished as Exhibit 99.1 hereto. The information in this Form 8-K (including the Exhibit) shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by referenced in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific referenced in such a filing. Item9.01. Financial Statements and Exhibits. Exhibit No. Description Stockholder letter issued on September 7, 2016. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PROTAGENIC THERAPEUTICS, INC. Date: September 7, 2016 By: /s/Alexander K. Arrow Name: Alexander K. Arrow Title: Chief Financial Officer 3
